


EXHIBIT 10.24
ST. JUDE MEDICAL, INC. 2007 STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED (2011)




NOTICE OF NON-QUALIFIED
STOCK OPTION GRANT


This certifies that ___________________________ has an option to purchase
_____________________ shares of common stock, $.10 par value, of St. Jude
Medical, Inc., a Minnesota corporation.
Social Security/ID Number: ____________________        
Address: ___________________________________                    
Grant Date: ___________________________, 20___    
Purchase Price Per Share: $_____________________            
Expiration Date: _____________________________            
Exercisable Date: ____________________________            
This stock option is governed by, and subject in all respects to, the terms and
conditions of the Non-Qualified Stock Option Agreement, a copy of which is
attached to and made a part of this document, and the St. Jude Medical, Inc.
2007 Stock Incentive Plan, As Amended and Restated (2011), a copy of which is
available upon request. This Notice of Non-Qualified Stock Option Grant has been
duly executed, by manual or facsimile signature, on behalf of St. Jude Medical,
Inc. To accept this Award, this Notice and the Non-Qualified Stock Option
Agreement must be delivered and accepted through an electronic medium in
accordance with procedures established by the Company or, if required under
applicable law, you must sign and return a copy of this Notice to the Company.
By so doing, you acknowledge receipt of the accompanying Non-Qualified Stock
Option Agreement and the Plan, and represent that you have read and understood
the same and agree to be bound by the terms and conditions of the accompanying
Non-Qualified Stock Option Agreement and the terms and provisions of the Plan.
ST. JUDE MEDICAL, INC.
By: ________________________________________
Name: ______________________________________                    
Title: _______________________________________
        
RECIPIENT
____________________________________________




--------------------------------------------------------------------------------




ST. JUDE MEDICAL, INC.
2007 STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED (2011)




NON-QUALIFIED STOCK OPTION AGREEMENT
(GLOBAL)


This Non-Qualified Stock Option Agreement (the “Agreement”) is between St. Jude
Medical, Inc., a Minnesota corporation (the “Company”), and you, the person
named in the attached Notice of Non-Qualified Stock Option Grant (the “Notice”)
who is an employee of the Company or an Affiliate. For purposes of this
Agreement, “Employer” means the entity (the Company or the Affiliate) that
employs you on the applicable date. This Agreement is effective as of the Grant
Date set forth in the Notice.
The Company desires to provide you with an opportunity to purchase shares of the
Company's Common Stock, $.10 par value (the “Common Stock”), as provided in this
Agreement in order to carry out the purpose of the St. Jude Medical, Inc. 2007
Stock Incentive Plan, As Amended and Restated (2011) (the “Plan”). All
capitalized terms not defined in this Agreement shall have the same meaning as
set forth in the Plan. See Section 11 for a list of defined terms.
The terms and conditions of the Option are as follows:
1.    Grant of Option.
As indicated in the Notice, the Company has granted to you, effective as of the
Grant Date, the right and option (the “Option”) to purchase all or any part of
the aggregate number of shares of Common Stock set forth in the Notice, on the
terms and conditions contained in this Agreement and in accordance with the
terms of the Plan. The Option is not intended to be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).
2.    Exercise Price.
The per share purchase price of the shares of Common Stock subject to the Option
shall be the purchase price per share set forth in the Notice (the “Exercise
Price”).
3.    Term of Option and Exercisability.
The term of the Option shall be for a period of eight years from the Grant Date,
terminating at the close of business on the expiration date set forth in the
Notice (the “Expiration Date”) or such shorter period as is prescribed in
Section 5 of this Agreement. The Option shall become exercisable, or vest, on
the date or dates and in the amount or amounts set forth in the attached Notice,
subject to the provisions of Section 4 and Section 5 of this Agreement. To the
extent the Option is exercisable, you may exercise it in whole or in part, at
any time, or from time to time, prior to the termination of the Option.
4.    Change of Control.
(a)    In the event of a Change of Control, this Option shall be assumed by the
successor corporation, an affiliate thereof or other successor entity or person,
or shall replaced with an award or grant that, solely in the discretionary
judgment of the Committee, preserves the existing value of this Option at the
time of the Change of Control and provides for vesting and settlement terms that
are at least as favorable to you as the vesting and payout terms applicable to
this Option, and the assumed Option or such substitute therefore shall remain
outstanding and shall be governed by its respective terms and shall include the
following additional terms:
“If, within two years after a Change of Control you experience an involuntary
termination of employment initiated by the Employer for reasons other than
Cause, or a termination of employment for Good Reason, the unvested portion of
the Option shall immediately vest and the Option shall become immediately
exercisable in full and remain exercisable     for one year beginning on the
date of your termination of employment.”
(b)    In the discretion of the Committee and notwithstanding subsection (a)
above or any other provision, the Option (whether or not exercisable) may be
cancelled at the time of the Change of Control in exchange for cash, property or
a combination thereof that is determined by the Committee to be at least equal
to the excess (if any) of the value of the consideration that would be received
in such Change of Control by the holders of Common Stock, over the Exercise
Price for




--------------------------------------------------------------------------------




the Option. For purposes of clarification, by operation of this provision
Options that would not yield a gain at the time of the Change of Control under
the aforementioned equation are subject to cancellation without consideration.
Furthermore, the Committee is under no obligation to treat Options and/or
holders of Options uniformly and has the discretionary authority to treat
Options and/or holders of Options disparately.
(c)     If, in the event of a Change of Control, this Option is not assumed or
replaced as provided by subsection (a) above or cancelled in exchange for cash,
property or a combination thereof as provided by subsection (b) above, then the
unvested portion of the Option shall immediately vest and the Option shall
become immediately exercisable in full upon the Change of Control.
5.    Effect of Termination of Employment.
(a)    If your employment terminates by reason of your death, the Option may be
exercised at any time within 12 months after the date of your death, to the
extent that the Option was exercisable by you on the date of death, by your
personal representatives or administrators or by any person or persons to whom
the Option has been transferred by will or the applicable laws of descent and
distribution, subject to the condition that the Option shall not be exercisable
after the Expiration Date of the Option.
(b)    If your employment terminates by reason of Disability, you may exercise
the Option at any time within 12 months after such termination, to the extent
that the Option was exercisable by you on the date of such termination, subject
to the condition that the Option shall not be exercisable after the Expiration
Date of the Option.
(c)    If your employment terminates by reason of Early Retirement or Normal
Retirement, you may exercise the Option at any time within 36 months after such
termination, to the extent that the Option was exercisable by you on the date of
such termination, subject to the condition that the Option shall not be
exercisable after the Expiration Date of the Option.
(d)    If your employment terminates for Cause, the Option shall terminate
immediately upon such termination and shall not be exercisable thereafter.
(e)    If your employment is terminated for any reason other than your death,
Disability, Normal Retirement or Early Retirement, or for Cause, you may
exercise the Option at any time within 90 days after the date of such
termination of employment, to the extent that the Option was exercisable by you
on the date of such termination, subject to the condition that the Option shall
not be exercisable after the Expiration Date of the Option. However, if
concurrently with the termination of your employment you become a consultant to
the Company pursuant to a written consulting agreement, then you may continue to
exercise the option at any time until 90 days after the date of termination of
such consulting agreement, to the extent the Option was exercisable by you on
the date of your termination of employment, subject to the condition that the
Option will not be exercisable after the Expiration Date of the Option.
(f)    For purposes of this Agreement, your employment shall be considered
terminated when you are no longer either an employee of the Company or any
Affiliate (including without limitation because the entity that employs you has
ceased to be an Affiliate).
6.    Method of Exercising Option.
(a)    Subject to the terms and conditions of this Agreement, you may exercise
your Option by following the procedures established by the Company from time to
time. In addition, you may exercise your Option by written notice to the Company
as provided in Section 10(m) of this Agreement that states (i) your election to
exercise the Option, (ii) the Grant Date of the Option, (iii) the purchase price
of the shares of Common Stock, (iv) the number of shares of Common Stock as to
which the Option is being exercised, (v) the manner of payment and (vi) the
manner of payment for any applicable tax withholding amount. The notice shall be
signed by you or the Person or Persons exercising the Option. The notice shall
be accompanied by payment in full of the exercise price for all shares of Common
Stock designated in the notice. To the extent that the Option is exercised after
your death, the notice of exercise shall also be accompanied by appropriate
proof of the right of such Person or Persons to exercise the Option.
(b)    Payment of the exercise price shall be made to the Company through one or
a combination of the following methods:
(i)    cash, in United States currency (including check, draft, money order or
wire transfer made payable to the Company); or




--------------------------------------------------------------------------------




(ii)    delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by you more than six months prior to the date of exercise having
a Fair Market Value on the date of exercise equal to the Option exercise price.
You shall represent and warrant in writing that you are the owner of the shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions, and you shall duly endorse in blank all certificates delivered to
the Company.
(c)    Notwithstanding any provision within the Agreement to the contrary, if
you are resident or employed outside of the United States, the Committee may
require that you exercise your Option in a method other than as specified above,
may require you to exercise the Option only by means of a cashless exercise
(either a cashless “sell-all” exercise and/or a cashless “sell-to-cover”
exercise) as it shall determine in its sole discretion, or may require you to
sell any shares of Common Stock you acquire under the Plan immediately or within
a specified period following your termination of employment to comply with local
rules and regulations (in which case, the Company shall have the authority to
issue sales instructions in relation to such shares of Common Stock on your
behalf).
7.    Tax and Social Insurance Withholding.
(a)    Regardless of any action the Company and/or the Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and that
the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant of the Option, the vesting of the Option, the
exercise of the Option, the subsequent sale of any shares of Common Stock
acquired pursuant to the Option and the receipt of any dividends and (ii) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate your liability for Tax-Related Items.
(b)    If your country of residence (and/or country of employment, if different)
requires the withholding of Tax-Related Items, then in accordance with the terms
of the Plan, and such rules as may be adopted by the Committee administering the
Plan, you may elect to satisfy any applicable tax withholding obligations
arising from the grant, vesting or exercise of the Option by (i) delivering cash
(including check, draft, money order or wire transfer made payable to the order
of the Company), (ii) having the Company withhold a portion of the shares of
Common Stock otherwise to be delivered upon exercise of the Option having a Fair
Market Value equal to the amount of such taxes or (iii) delivering to the
Company shares of Common Stock acquired by you more than six months prior to the
date of exercise having a Fair Market Value equal to the amount of such taxes.
The Company will not deliver any fractional share of Common Stock but will pay,
in lieu thereof, a cash amount equal to the Fair Market Value of such fractional
share. Your election must be made on or before the date that the amount of tax
to be withheld is determined. In the event the withholding requirements are not
satisfied through the means described above, no shares of Common Stock will be
issued to you (or your beneficiary) upon exercise of the Option unless and until
satisfactory arrangements (as determined by the Committee) have been made by you
with respect to the payment of any Tax-Related Items that the Company or your
Employer determines, in its sole discretion, must be withheld or collected with
respect to such Option.
(c)    You expressly consent to the methods of withholding as provided hereunder
and/or any other methods of withholding that the Company and/or Employer may
establish and are permitted under the Plan to meet the withholding and/or other
requirements as provided under applicable laws, rules and regulations. All other
Tax-Related Items related to the Option and any shares of Common Stock delivered
upon exercise thereof are your sole responsibility.
8.    Adjustments.
In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or other securities of the Company, issuance of warrants or other rights to
purchase shares or other securities of the Company or other similar corporate
transaction or event affects the shares covered by the Option such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the attached
Notice of Non-Qualified Stock Option Grant and this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
adjust any or all of the number and type of the shares of Common Stock covered
by the Option and the exercise price of the Option.
9.    Covenants.




--------------------------------------------------------------------------------




In consideration of benefits described elsewhere in this Agreement and the
attached Notice, and in recognition of the fact that, as a result of your
employment with the Company or any of its Affiliates, you have had or will have
access to and gain knowledge of highly confidential or proprietary information
or trade secrets pertaining to the Company or its Affiliates, as well as the
customers, suppliers, joint ventures, distributors or other persons and entities
with whom the Company or any of its Affiliates does business (“Confidential
Information”), which the Company or its Affiliates have expended time, resources
and money to obtain or develop and which have significant value to the Company
and its Affiliates, you agree for the benefit of the Company and its Affiliates,
and as a material condition to your receipt of benefits described elsewhere in
this Agreement and the attached Notice, as follows:
(a)    Non-Competition Agreement. In the event of your termination of employment
for any reason, whether voluntary or involuntary, you, either personally or
through an agent, servant, employee, partner, representative, affiliate or other
entity, shall not for a period of one year following termination, without the
prior written consent of the Company, directly or indirectly, seek or accept
employment with or render services to any other person or entity that competes
in any sense with the Company or any of its Affiliates in connection with the
design, development, manufacture, marketing or sale of any product, process or
service that is being designed, developed, manufactured, marketed or sold by the
Company or any of its Affiliates and in which you participated in the design,
development, manufacture, marketing or sale during your employment with the
Company or any of its Affiliates or about which you acquired Confidential
Information.
The preceding paragraph specifically prohibits you from rendering services to a
competitor of the Company or any of its Affiliates in the capacity as an
employee, agent, or representative of a competitor; as a partner, director,
officer or shareholder of a competitor; or through any other form of ownership
interest in a competitor, including self-employment. This does not prohibit you
from holding less than five percent of the issued and outstanding stock of a
competitor which is a publicly held corpo-ration. The preceding paragraph
further specifically prohibits you from rendering services to any company where
rendering such services would be expected to require or involve your using or
disclosing Confidential Information.
(b)    Restriction on Solicitation of Employees and Former Employees. You agree
that you will not, during your employment and for a period of one year following
your termination of employment with the Company or any of its Affiliates,
directly or indirectly solicit, or assist anyone else in the solicitation of,
any of the Company's or any of its Affiliates' employees, or former employees
who worked for the Company or any of its Affiliates for the purpose of hiring
them, engaging them as consultants, or inducing them to leave their employment
with the Company or any of its Affiliates. If you are approached by one of the
Company's or any of its Affiliates' employees or former employees regarding
potential employment, consultation or contract, as described above during the
restrictive period of non-solicitation, you must immediately (i) fully inform
the employee or former employee of the non-solicitation obligation described
above and (ii) refrain from engaging in any communication with the employee or
former employee regarding potential employment consultation or contract.
(c)    Other More Restrictive Covenants.    
In the event that you are a party to any other agreement with the Company or its
Affiliates that restrict you from competing with the Company or soliciting
employees or former employees of the Company, then the terms of such covenants,
to the extent more restrictive than the covenants set forth in subsections (a)
and (b) above, shall be deemed to modify and replace the covenants set forth in
subsections (a) and (b) above.    
(d)    Remedies.
In the event you breach any of the covenants contained in this Section 9, you
recognize that irreparable injury will result to the Company, that the Company's
remedy at law for damages will be inadequate, and that the Company shall be
entitled to an injunction to restrain the continuing breach by you, your
partners, agents, servants or employees, or any other persons or entities acting
for or with you. The Company shall further be entitled to damages, reasonable
attorney's fees, and all other costs and expenses incurred in connection with
the enforcement of this Agreement, in addition to any other rights and remedies
which the Company may have at law or in equity.
In addition to the remedies set forth in the preceding paragraph, you agree that
upon your breach of any covenant contained in this Section 9, (i) the Option
shall be immediately and irrevocably forfeited and (ii) if you have received
delivery of shares of Common Stock or cash upon the exercise of the Option under
this Agreement within the period beginning six months prior to the date of your
termination of employment and ending twelve months following the date of your
termination of employment, the Company, in its sole discretion, may require you
to return or forfeit such shares (as adjusted for any events described in
Section 8 of this Agreement that occurred following the date of vesting) or
cash. The Company's right to require forfeiture must be exercised no later than
180 days after the Company acquires actual knowledge of such an activity, but in
no event later than twelve months after your termination of employment. Such
right shall be deemed to be exercised upon the




--------------------------------------------------------------------------------




Company's mailing written notice of such exercise to your most recent home
address as shown on the personnel records of the Company.
If you fail or refuse to forfeit the shares of Common Stock or cash demanded by
the Company, you shall be liable to the Company for damages (which, in the case
of Common Stock, shall equal the number of shares of Common Stock demanded times
the highest closing price per share of the Common Stock during the period
between the date of your termination of employment and the date of any judgment
or award to the Company, as adjusted for any events described in Section 8 of
this Agreement), together with all costs and attorneys' fees incurred by the
Company to enforce this provision.
Notwithstanding the foregoing, this Section 9 shall have no application
following a Change of Control or to the extent prohibited under applicable local
law.
10.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.
(b)    No Rights as a Shareholder. Neither you nor your legal representatives
shall have any of the rights and privileges of a shareholder of the Company with
respect to the shares of Common Stock subject to the Option unless and until
such shares are issued upon exercise of the Option.
(c)    Nature of Grant.
(i)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.
(ii)    The Option is a one-time benefit and does not create any contractual or
other right to receive an Award or benefits in lieu of an Award in the future;
future awards, if any, will be at the sole discretion of the Company.
(iii)    You are voluntarily participating in the Plan.
(iv)    The Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of your employment contract, if any.
(v)    The Option is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer.
(vi)    If you are not an employee of the Company, the Option will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option will not be interpreted to form an employment contract
with the Employer or any Affiliate.
(vii)    This Agreement shall not confer upon you any right to continuation of
employment by the Employer, nor shall this Agreement interfere in any way with
the Employer's right to terminate your employment at any time, as may be
permitted under local law.
(viii)    The future value of the underlying shares of Common Stock is unknown
and cannot be predicted with certainty.
(ix)    If you exercise the Option and you obtain shares of Common Stock, the
value of those shares of Common Stock acquired may increase or decrease in
value.




--------------------------------------------------------------------------------




(x)    In consideration of the Option grant, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares of Common Stock acquired upon exercise of the
Option resulting from termination of your employment (for any reason whatsoever
and whether or not in breach of local labor laws) and you irrevocably release
the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the Option, you will be deemed
irrevocably to have waived your entitlement to pursue such claim.
(d)    Option Not Transferable. Except as otherwise provided by the Plan or by
the Committee administering the Plan, the Option shall not be transferable other
than by will or by the laws of descent and distribution or to a family member in
accordance with Section 6(h)(v) of the Plan and the Option shall be exercisable
during your lifetime only by you or, if permissible under applicable law, by
your guardian or legal representative. The Option may not be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance of the Option shall be void and unenforceable against
the Company.
(e)    Repatriation; Compliance with Laws. If you are resident or employed
outside of the United States, as a condition of the grant of the Option, you are
required to repatriate all payments attributable to the shares of Common Stock
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of the shares of Common Stock acquired
pursuant to the Option) in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you are required to take any and all actions, and
consent to any and all actions taken by the Company and its Affiliates, as may
be necessary to allow the Company and its Affiliates to comply with local laws,
rules and regulations in your country of residence (and country of employment,
if different). You are also required to take any and all actions as may be
necessary to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).
(f)    Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal, state or foreign
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied. If you are resident or employed outside of the United States, neither
the grant of the Option under the Plan nor the issuance of the underlying shares
of Common Stock upon exercise of the Option is intended to be a public offering
of securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings to the local securities authorities in jurisdictions outside of
the United States unless otherwise required under local law.
(g)    Legal Requirements and Risks. No employee of the Company or an Affiliate
is permitted to advise you on whether you should purchase shares of Common Stock
under the Plan. Investment in the Company's shares of Common Stock involves a
degree of risk. Before deciding to acquire shares of Common Stock pursuant to
this Option, you should carefully consider all risk factors relevant to the
acquisition of shares of Common Stock under the Plan and you should carefully
review all of the materials related to this Option and the Plan. In addition,
you should consult with your own financial advisor and legal advisor for
professional investment advice.
(h)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
(i)    Consent to Collection, Processing and Transfer of Personal Data.
(i)    Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notify you of the following in relation to your personal data
and the collection, processing and transfer of such data in relation to the
Company's grant of this Award and your participation in the Plan. The
collection, processing and transfer of your personal data are necessary for the
Company's administration of the Plan and your participation in the Plan. Your
denial and/or objection to the collection, processing and transfer of personal
data may affect your participation in the Plan. You voluntarily acknowledge and
consent (where required under applicable law) to the collection, use, processing
and transfer of personal data as described herein.
(ii)    The Company and the Employer hold certain personal information about
you, including your name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all options or any other entitlement to shares of Common
Stock awarded, canceled, purchased, vested, unvested or outstanding in




--------------------------------------------------------------------------------




your favor, for the purpose of managing and administering the Plan (“Data”). The
Data may be provided by you or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the Plan. The Data processing
will take place through electronic and non-electronic means according to logics
and procedures strictly correlated to the purposes for which Data are collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company's organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.
(iii)    The Company and the Employer will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and the Employer may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. You hereby authorize (where required under applicable
law) them to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on your behalf to a broker or other third party with whom
you may elect to deposit any shares of Common Stock acquired pursuant to the
Plan.
(iv)    You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan. You may seek to exercise these
rights by contacting your local HR manager or the Company's Stock Plan
Administrator.
(j)    English Language: If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that the
Notice, the Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Option, be drawn
up in English. If you have received the Notice, the Agreement, the Plan or any
other documents related to the Option translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
(k)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(l)    Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement.
(m)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
St. Jude Medical, Inc.
One St. Jude Medical Drive
St. Paul, MN 55117 USA
Attn.: Stock Plan Administrator
(n)    Notice of Non-Qualified Stock Option Grant. This Agreement is attached to
and made part of the Notice and shall have no force or effect unless such Notice
is duly executed and delivered by the Company to you and accepted by you through
an electronic medium in accordance with procedures established by the Company
or, if required under applicable law, by signing and returning a copy of the
Notice to the Company.
(o)    Addendum to Agreement. Notwithstanding any provisions of this Agreement
to the contrary, the Option shall be subject to such special terms and
conditions for your country of residence (and country of employment, if
different), as are set forth in the addendum to this Agreement (the “Addendum”).
Further, if you transfer residency and/or employment to another country, any
special terms and conditions for such country will apply to the Option to the
extent the Company




--------------------------------------------------------------------------------




determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the Option and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate your transfer). In all circumstances, the Addendum
shall constitute part of this Agreement.
(p)    Additional Requirements. The Company reserves the right to impose other
requirements on the Option, any shares of Common Stock acquired pursuant to the
Option, and your participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the operation
and administration of the Option and the Plan. Such requirements may include
(but are not limited to) requiring you to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.
11.    Definitions.
(i)    “Cause” shall mean (a) the felony conviction of the employee, (b) the
failure of the employee to contest the prosecution of a felony, or (c) the
willful misconduct, dishonesty or intentional violation of a statute, rule or
regulation by the employee, any of which in the judgment of the Company, is
harmful to the business or reputation of the Company.
(ii)    “Change in Control” shall mean:
(a)    the acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Company or any of its Affiliates, or any
employee benefit plan of the Company and/or one or more of it Affiliates, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either the then outstanding shares of Common
Stock or the combined voting power of the Company's then outstanding voting
securities in a transaction or series of transactions; or
(b)    individuals who, as of the Grant Date, constitute the Board of Directors
of the Company (generally the “Directors” and as of the Grant Date the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a Director subsequent to the Grant
Date whose nomination for election was approved in advance by a vote of at least
three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) shall be deemed to be a Continuing Director; or
(c)    the consummation of a reorganization, merger, consolidation, liquidation
or dissolution of the Company or of the sale (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
(iii)    “Disability” shall mean total and permanent disability as approved by
the Committee administering the Plan.
(iv)    “Early Retirement” shall mean retirement with the consent of the
Committee.
(v)    “Good Reason” shall mean the occurrence of any of the following events,
except for the occurrence of such an event in connection with the termination or
reassignment of your employment by the Company for Cause, Disability, Early
Retirement, Normal Retirement or death:
(a)    a material reduction of your status, position or responsibilities with
the Company from those in effect immediately prior to the Change in Control;
(b)    a reduction by the Company in your annual base salary or target amount of
annual bonus in effect immediately prior to the Change in Control;
(c)    the Company's requiring you to be based anywhere other than within 50
miles of your office location immediately prior to a Change in Control except
for required travel on the Company's business to an extent substantially
consistent with your business travel obligations immediately prior to the Change
in Control; or
(d)    the failure by the Company to continue to provide you with benefits that
are, in the aggregate, at least as favorable as those enjoyed by you under any
of the Company's pension, life insurance, medical, health and accident,
disability, deferred compensation, incentive, stock, stock purchase, stock
option, savings, perk package, vacation or other plans or programs in which you
participate that are in effect immediately prior to the Change in Control,
except for broad-based changes




--------------------------------------------------------------------------------




to any such plans or programs that effect all employees of the Company or broad
groups of employees who are similarly situated.
(vi)    “Normal Retirement” shall mean retirement on or after age 65.


*    *    *    *    *










--------------------------------------------------------------------------------




ST. JUDE MEDICAL, INC.
2007 STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED (2011)


ADDENDUM TO
NON-QUALIFIED STOCK OPTION AGREEMENT
(GLOBAL)


                                                


The Option is subject to the following additional terms and conditions as set
forth in this addendum (the “Addendum”). All defined terms as contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.
Pursuant to Section 10(o) of the Agreement, to the extent you relocate residence
and/or employment to another country, the additional terms and conditions as set
forth in the addendum for such country (if any) shall also apply to the Option
to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Option and the Plan (or the Company may establish
additional special terms and conditions as may be necessary or advisable to
accommodate your transfer).
AUSTRALIA
1.    Option Conditioned on Satisfaction of Regulatory Obligations. If you are:
(a) a director of an Affiliate incorporated in Australia; or (b) a person who is
a management-level executive of an Affiliate incorporated in Australia and who
also is a director of an Affiliate incorporated outside of Australia, the grant
of the Option is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) in Australia.
2.    Limitation on Exercise. Notwithstanding anything in the Agreement to the
contrary, you may exercise the vested portion of the Option only at such time(s)
when the Fair Market Value of a share of Common Stock equals or exceeds the
purchase price, and you may not exercise the vested portion of the Option at any
time when the Fair Market Value of a share of Common Stock is less than the
purchase price.
CANADA
1.    No Exercise by Using Previously Owned Shares. Notwithstanding anything in
Section 6(b) of the Agreement to the contrary, if you are resident in Canada,
you shall not be permitted to use previously-owned shares of Common Stock to pay
the purchase price upon exercise of the Option or any applicable withholding
taxes due upon exercise.
2.    Use of English Language (Quebec). You acknowledge and agree that it is
your express wish that this Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Vous reconnaissez et
consentez que c'est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l'anglais.
CHINA
1.    Award Conditioned on Satisfaction of Regulatory Obligations. If you are a
national of the Peoples' Republic of China (“PRC”), the Option grant is
conditioned upon the Company and/or an Affiliate securing all necessary
approvals from the PRC State Administration of Foreign Exchange (“SAFE”) to
permit the operation of the Plan and the participation of PRC nationals employed
by the Company or an Affiliate, as determined by the Company in its sole
discretion.
2.    Mandatory Cashless Sell-All Exercise. Notwithstanding anything in the
Agreement to the contrary and unless and until the Committee determines
otherwise, if you are a PRC national, the method of exercise of the Option shall
be limited to mandatory cashless, sell-all exercise.
3.    Limitations on Exercisability Following Termination if Required by Law.
Notwithstanding any provision in this Agreement to the contrary, the period
during which you may exercise the Option following your termination of
employment for any reason may be shortened to the extent necessary to comply
with local laws, rules and regulations (including, but not limited to,
requirements imposed by the SAFE).




--------------------------------------------------------------------------------




4.    Exchange Control Restrictions. You understand and agree that, if you are
subject to exchange control laws in China, you will be required to repatriate
immediately to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of sale
proceeds must be effected through a special bank account established by the
Company or its Affiliate, and you hereby consent and agree that proceeds from
the sale of shares of Common Stock acquired under the Plan may be transferred to
such account by the Company on your behalf prior to being delivered to you and
that no interest shall be paid with respect to funds held in such account. Sale
proceeds may be paid to you in U.S. dollars or local currency at the Company's
discretion. If the sale proceeds are paid to you in U.S. dollars, you understand
that you must establish and maintain a U.S. dollar bank account in China so that
the proceeds may be deposited into such account. If the sale proceeds are paid
to you in local currency, you acknowledge that the Company is under no
obligation to secure any particular exchange conversion rate and that the
Company may face delays in converting the sale proceeds to local currency due to
exchange control restrictions. You agree to bear any currency fluctuation risk
between the time the shares of Common Stock are sold and the net proceeds are
converted into local currency and distributed to you. You further agree to
comply with any other requirements that may be imposed by the Company and its
Affiliates in the future in order to facilitate compliance with exchange control
requirements in China.
5.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this section or otherwise from the Company's
operation and enforcement of the terms of the Plan, the Agreement (including
this Addendum) and the Award in accordance with Chinese law including, without
limitation, any applicable rules, regulations, requirements and approvals issued
by the SAFE.
DENMARK
Treatment of Award upon Termination of Employment. Notwithstanding any
provisions in the Agreement to the contrary, the treatment of the Option upon
your termination of employment shall be governed by the Act on Stock Options in
Employment Relations.
FRANCE
Use of English Language. You acknowledge and agree that it is your express wish
that this Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Vous reconnaissez et consentez que
c'est votre souhait exprès qui cet accord, de meme que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l'anglais.
HONG KONG
1.    Exercise of Option. If, for any reason, the Option vests and becomes
exercisable and you exercise the Option within six months of the Grant Date, you
agree that you will not dispose of any shares of Common Stock acquired upon such
exercise prior to the six-month anniversary of the Grant Date.
2.    IMPORTANT NOTICE. The Notice, the Agreement, the Addendum, the Plan and
all other materials pertaining to the Option have not been reviewed by any
regulatory authority in Hong Kong. You are advised to exercise caution in
relation to the offer. If you have any doubts about any of the contents of the
materials pertaining to the Option, you should obtain independent professional
advice.
ITALY
Mandatory Cashless Sell-All Exercise. Notwithstanding anything in the Agreement
to the contrary and unless and until the Committee determines otherwise, if you
are resident in Italy, the method of exercise of the Option shall be limited to
mandatory cashless, sell-all exercise.
MEXICO
1.    Commercial Relationship. You expressly recognize that your participation
in the Plan and the Company's grant of the Option does not constitute an
employment relationship between you and the Company. You have been granted the
Option as a consequence of the commercial relationship between the Company and
the Affiliate in Mexico that employs you, and the Company's Affiliate in Mexico
is your sole employer. Based on the foregoing, (a) you expressly recognize the
Plan and the benefits you may derive from your participation in the Plan does
not establish any rights between you and the Company's Affiliate in Mexico that
employs you, (b) the Plan and the benefits you may derive from your
participation in the Plan are not




--------------------------------------------------------------------------------




part of the employment conditions and/or benefits provided by the Company's
Affiliate in Mexico that employs you, and (c) any modifications or amendments of
the Plan by the Company, or a termination of the Plan by the Company, shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company's Affiliate in Mexico that employs you.
2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Agreement and this Addendum. As such, you acknowledge and agree
that the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
this Award is an extraordinary item of compensation outside the scope of your
employment contract, if any. This Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Company's Affiliate in Mexico that employs you.
NETHERLANDS
Waiver of Termination Rights. As a condition to the grant of the Option, you
hereby waive any and all rights to compensation or damages as a result of the
termination of employment with the Employer for any reason whatsoever, insofar
as those rights result or may result from (a) the loss or diminution in value of
such rights or entitlements under the Plan, or (b) your ceasing to have rights
under, or ceasing to be entitled to any awards under the Plan as a result of
such termination.
SINGAPORE
Securities Law Information. The grant of the Option under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that, as a result, the Option is subject to section
257 of the SFA and you will not be able to make: (a) any subsequent sale of the
shares of Common Stock underlying the Option in Singapore; or (b) any offer of
such subsequent sale of the shares of Common Stock subject to the Option in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.
SPAIN
1.     Acknowledgement of Discretionary Nature of the Plan; No Vested Rights.
In accepting the Option, you acknowledge that you consent to participation in
the Plan and have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted the Option under the Plan to individuals who may be employees
of the Company or its Affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind the Company or any of its
Affiliates on an ongoing basis. Consequently, you understand that the Option is
granted on the assumption and condition that the Option and the shares of Common
Stock acquired upon exercise of the Option shall not become a part of any
employment contract (either with the Company or any of its Affiliates) and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, you
understand that this grant would not be made to you but for the assumptions and
conditions referenced above. Thus, you acknowledge and freely accept that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, the Award shall be null and void.
You understand and agree that, as a condition of the grant of the Option, unless
otherwise provided in the Agreement, any unvested portion of the Option as of
the date you cease active employment and any vested portion of the Option not
exercised within the post-termination exercise period set out in the Agreement,
will be forfeited without entitlement to the underlying shares of Common Stock
or to any amount of indemnification in the event of the termination of
employment. You acknowledge that you have read and specifically accept the
conditions referred to in the Agreement regarding the impact of a termination of
employment on your Option.
2.    Termination for Cause. “Cause” shall be defined in the Agreement,
irrespective of whether the termination is or is not considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.






--------------------------------------------------------------------------------




SWEDEN
Exercise Procedures. Notwithstanding any provision in the Agreement to the
contrary, if you are resident in Sweden, the Company may not limit the exercise
method of the Option only to a cashless exercise.
UNITED KINGDOM
1.    Income Tax and National Insurance Contribution Withholding. The following
provision supplements Section 7 of the Agreement:
If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by you to the Employer,
effective as of the Due Date. You agree that the loan will bear interest at the
then-current official rate of Her Majesty's Revenue & Customs (“HMRC”), it shall
be immediately due and repayable, and the Company or the Employer may recover it
at any time thereafter by any of the means referred to in Section 7 of the
Agreement. Notwithstanding the foregoing, if you are a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), you will not be eligible for a
loan from the Company or Employer to cover the income tax liability. In the
event that you are a director or executive officer and the income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax will constitute a benefit to you on which additional income tax and
national insurance contributions (“NICs”) will be payable. You will be
responsible for reporting any income tax and for reimbursing the Company or
Employer the value of any employee NICs due on this additional benefit.
2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Employer for any reason whatsoever and whether or not in
breach of contract, insofar as such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to vest in or exercise the Option
as a result of such termination, or from the loss or diminution in value of the
Option. Upon the grant of the Option, you will be deemed irrevocably to have
waived any such entitlement.


*    *    *    *    *






